Citation Nr: 1705302	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back condition, to include unilateral sacralization at the L5 vertebrae.

2.  Entitlement to service connection for an upper back condition, to include discogenic disc disease at C5, C6 vertebrae.

3.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The March 2009 rating decision declined to reopen the Veteran's claims for entitlement to service connection for unilateral sacralization at the L5 vertebrae (claimed as a low back condition), discogenic disc disease at C5, C6 vertebrae (claimed as an upper back condition), a bilateral hip condition, and a bilateral shoulder condition.  The Veteran submitted a timely notice of disagreement (NOD) in April 2009 and the RO subsequently issued a statement of the case (SOC) in March 2010.  Although the Veteran did not file a timely formal VA Form 9 substantive appeal, the Board notes that in May 2010, the Veteran submitted a statement that expressed disagreement with the March 2010 SOC.  Therefore, this statement is accepted as a timely substantive appeal.    

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2014.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The Board reopened and remanded the claims in August 2015.  A Supplemental SOC was issued in November 2015. 

The Board notes that when this claim was previously before the Board, it included the issue of entitlement to service connection for a bilateral hip disability.  The claim of entitlement to service connection was granted by a November 2015 rating decision. The Veteran did not appeal either the initial disability rating or effective date assigned. Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2016).


FINDINGS OF FACT

1.  The most probative evidence of record shows that a low back condition, to include unilateral sacralization at the L5 vertebrae, was not manifested during or a result of, active military service.  

2.  The most probative evidence of record shows that an upper back condition, to include discogenic disc disease at C5, C6 vertebrae, was not manifested during or a result of, active military service.  

3.  The Veteran does not have a current diagnosis of a bilateral shoulder condition.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a low back condition, to include unilateral sacralization at the L5 vertebrae, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The requirements for establishing service connection for an upper back condition, to include discogenic disc disease at C5, C6 vertebrae, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).

3.  The requirements for establishing service connection for a bilateral shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
	
VA's duty to notify was satisfied by a letter dated in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As stated in the Introduction, the claims were remanded in August 2015.  The Board remanded the claims to provide new examinations concerning the etiology of the Veteran's claims of entitlement to service connection for a low back condition and an upper back condition.  With regard to the Veteran's claim of entitlement to service connection for a bilateral shoulder condition, the Board remanded to obtain an examination and opinion regarding the etiology of the claimed condition.  The requested examinations and opinions were all obtained in September 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; the December 2014 hearing transcript; and reports of VA examination.  

As noted, the Veteran has been medically evaluated in conjunction with his claims of service connection for a low back disability, an upper back disability, and a bilateral shoulder disability.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

Legal Criteria 
 
Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived or experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.);  Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Low back condition

Factual Background 

On entrance to service in June 1978, the Veteran's clinical evaluation was normal.   During a December 1984 periodic health assessment, the Veteran's clinical evaluation revealed that all systems were normal.  During service, the Veteran sought treatment for right knee pain.  He was also diagnosed with asthma.  On his separation report of medical history in July 1999, the Veteran reported that his health was good.  He denied any problems related to recurrent back pain or any back injury.  He also denied wearing a back brace or support.  The Veteran did complain of certain ailments on separation, including problems related to his eyes, headaches, and asthma.  The clinical evaluation at separation also noted that the Veteran's spine was normal.  

VA treatment records show that in May 2004, the Veteran sought treatment for complaints of chronic pains in his upper and lower extremities.  There was unilateral sacralization of L-5, but the X-ray testing specifically noted that the lumbosacral spine otherwise showed normal vertebral bodies height and alignment.  The records from 2004 and 2005 show that the Veteran sought treatment for complaints related to his bilateral hips as well as his asthma.  

A private treatment record form September 2006 indicated that the Veteran's diagnostic testing revealed cervical spine osteoarthritis, disc and lumbosacral spine muscle spasm, bilateral knee and left hip osteoarthritis.  

During his December 2009 Decision Review Officer (DRO) hearing, the Veteran reported that he had back problems because of the physical requirements of his duties in service.  He reported that his first treatment for his back was in 2004.  He denied any treatment for the condition in service, saying that he did not know he had the condition during his period of active duty.

A VA examination was provided in November 2011, and the X-ray testing revealed that the vertebral body heights and disc spaces were grossly well-preserved.  There was a normal lumbar curvature.  Minimal spondylosis was seen.  The pedicles appeared intact and the soft tissues were grossly unremarkable.  During the examination, the examiner noted that pain that may begin in another part of the body, including the back, and may lead to pain to the knee.  

At his December 2014 Board hearing, the Veteran testified that, as a medical specialist while on active duty, he was competent to determine that his disabilities are related to the rigors and demands of service and their impact on his physical condition.  He also noted his competence to describe the symptoms that began in service and continue to now.  He reported that his back began to hurt in service because of the pack he would have to carry, which was 75 pounds, along with an "A bag" that was required to take care of soldiers.  He testified that he carried almost half of his weight.  He reported that he self-medicated and had his physician's assistant take care of him.  He stated that his back was sore from his "whole career".  He stated that he did not feel comfortable reporting the symptoms he had while in service because he had wanted to lead.  He also denied seeking treatment for his low back pain after he separated from service because he did not want to lose any income.  He began working in sales after service and did not join the VA system until 2004 because he was having trouble sitting, walking, and being himself.  The Veteran indicated that he did not believe his low back condition was related to his service-connected knee.  
 
A VA examination was conducted in September 2014.  The examiner conducted an in-person examination and reviewed the VA treatment records and Veterans Benefit Management System (VBMS) file.  The examiner noted that the Veteran had previously been diagnosed with unilateral sacralization at L-5.  The examiner noted that the Veteran presented with back pain, loss of movement in the low back area, radiculopathy more prominent at the right side.  The Veteran reported that his condition was worse during the examination and that his pain was increased by sitting for long periods and during movement.  The Veteran told the examiner that he got physical therapy and local treatment for his condition.  The Veteran reported flare-ups that were precipitated by sitting for long periods.  The Veteran denied any functional loss or functional impairment.  The range of motion testing revealed forward flexion to 75 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was no pain noted on examination.  There was also no pain with weight bearing.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time.  The examiner stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use overtime or during flare-up.  He said he could not provide an opinion to that effect because the examination was not conducted during a flare-up.  There was no guarding or muscle spasm and there were no additional factors contributing to the disability.  Muscle strength testing was normal and the reflex examination was normal.  The Veteran's sensory examination was normal and there was no radiculopathy or ankylosis.  There was no intervertebral disc syndrome or episodes requiring bed rest.  The Veteran denied the use of assistive devices for ambulation.  

Diagnostic testing was performed; no arthritis was documented.  There was no thoracic vertebral fracture with a loss of 50 percent or more of height.  The other testing, an arthritic bone survey, showed severe narrowing of the superolateral aspect of the hip joints bilaterally with marginal sclerosis associated with spurs arising from both femoral heads.  The sacroiliac joints appeared preserved and there was unilateral sacralization of L-5.  There was narrowing of the medial tibiofemoral compartments bilaterally.   The examiner noted that pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The examiner noted that there was no evidence of fatigability, incoordination, muscle weakness, or pain during examination.  The examiner also reiterated that it would be speculative to express additional limitation due to pain or the limitation present during a flare up since no flare-up was observed during the examination.  

The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that he based his opinion on the medical examination and record review, the Veteran's service treatment records were silent for a low back condition, which included unilateral sacralization at the L5 vertebrae.  He also noted that the Veteran's physical examination did not reveal radiculopathy.  

The Board notes that an August 2015 Duty to Assist letter requested that the Veteran requested that the Veteran identify any medical evidence from doctors, hospitals, laboratories, clinics, X-rays, physical therapy records, surgical reports and/or private physicians in support of his claim. The Veteran did not respond.

Analysis 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of a low back condition, to include unilateral sacralization at L-5.  

The remaining inquiry is whether the evidence demonstrates the incurrence of a chronic low back condition, to include unilateral sacralization at L-5, in service or as a result of service.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's low back condition is related to his military service.

In this regard, the Board finds the September 2015 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the September 2015 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and the Veteran's statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record, to include the absence of any documented complaints of or treatment for a low back condition in service.  The conclusions are consistent with the evidence of record, including service treatment records showing no complaints of or treatment for a low back disability during the Veteran's period of active duty.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the examination report and opinion provided by the VA examiner in September 2015, provides a solid basis for the opinion provided, with sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board acknowledges the Veteran's assertions that his low back condition is due to service.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In addition, the Veteran's DD Form 214 indicates that he served as a medical specialist during active duty.  He also testified to his medical expertise and knowledge and his ability to provide an opinion regarding the etiology of his low back condition.  The Board recognizes that competent medial evidence can be provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Thus, the Board affords some probative weight to the Veteran's opinion that his low back condition is related to his period of service, to include the physical demands and rigors of serving on active duty.  

However, the Board notes that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In light of this, the Board has carefully considered the Veteran's opinion regarding the etiology of his low back condition, but ultimately finds that the VA examiner's opinion is afforded more probative weight compared to the Veteran's opinion.  As noted, the VA examiner's opinion rested on a review of the entire claims file in addition to the examination of the Veteran and diagnostic testing.  In addition, the VA examiner is a physician and the Veteran's level of medical expertise as a medical specialist did not provide him with the same level of experience and medical knowledge as a physician.  The Veteran also did not provide any more information or evidence in support of his opinion, nor did he provide a thorough rationale based on sound medical principles.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also notes that the Veteran has asserted that he had problems with his low back in service and after service.  He has stated that he self-medicated during active duty and did not immediately seek treatment for his low back condition after service because he did not want to miss work.  However, the objective clinical evaluations at separation found the Veteran's spine to be normal and VA treatment records beginning from 2004 did not reflect that the Veteran began to seek consistent treatment for low back pain.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other complaints and problems during and after service and was given ample opportunity to report any problems related to his low back during service in the years following service.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Calusa v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed low back condition, to include unilateral sacralization at L-5, was present in service or otherwise related to service.  While the Veteran asserts that his low back condition is related to service, to include the rigors associated with active duty military service, the VA examiner who examined the Veteran and reviewed his claims file considered the Veteran's entire claims file including the Veteran's assertions, and concluded that the Veteran's low back condition, to include unilateral sacralization at L-5, is not related to his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's low back condition, to include unilateral sacralization at L-5, is related to his military service.  Accordingly, service connection is not warranted for a low back condition on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Upper back condition

Factual Background

On entrance to service in June 1978, the Veteran's clinical evaluation was normal.   During a December 1984 periodic health assessment, the Veteran's clinical evaluation revealed that all systems were normal.  During service, the Veteran sought treatment for right knee pain.  On his separation report of medical history in July 1999, the Veteran reported that his health was good.  He denied any problems related to recurrent back pain or any back injury.  He also denied wearing a back brace or support.  The Veteran did complain of certain ailments on separation, including problems related to his eyes, headaches, and asthma.  The clinical evaluation at separation also noted that the Veteran's spine was normal.  

VA treatment records show that in May 2004, the Veteran sought treatment for complaints of chronic pains in his upper and lower extremities.  There were no abnormalities related to the cervical spine.   The records from 2004 and 2005 show that the Veteran sought treatment for complaints related to his bilateral hips as well as his asthma.  

A private treatment record form September 2006 indicated that the Veteran's diagnostic testing revealed cervical spine osteoarthritis, disc and lumbosacral spine muscle spasm, bilateral knee and left hip osteoarthritis.  

During his December 2009 DRO hearing, the Veteran indicated that the physical duties required for noncommissioned officers involved years and years of continual weight bearing with the helmets and headgear, and that the Veteran felt pain in his neck at separation.  He reported that he had sought treatment for the pain in service and that he had always received Motrin and ice.  He reported that he first sought treatment after service about six months after his separation from service.  He stated that he was "self-medicated" because he was too busy working.  He indicated that he had his first examination in 2004, where he discovered his bulging disk.  

The private physician's October 2010 statement indicated that the Veteran had cervical discogenic disease that the Dr. J.C. described as "very common on overhead overuse activities as usually done at military service."  

During a November 2011 VA examination, the Veteran was provided an X-ray of the cervical spine that showed that there was a straightening of the cervical curvature.  The bone density appeared decreased but the vertebral body heights were well-preserved.  There was cervical spondylosis and disc space narrowing at C5-C6 and C6-C7.  There were degenerative changes of the facet joint in the lower levels.  There was also narrowing of the neural foramina at C5-C6 and C6-C7 on the right side.  The left oblique view was suboptimal and was performed in poor position.  At C3-C4, C4-C5, C5-C6, and C6-C7 there was suggestion of narrowing of the neural foramina on the left side.  The prevertebral soft tissues were normal.  

At his December 2014 Board hearing, the Veteran testified that, as a medical specialist while on active duty, he was competent to determine that his disabilities are related to the rigors and demands of service and their impact on his physical condition.  He also noted his competence to describe the symptoms that began in service and continue.  The Veteran testified that he began seeking treatment for the condition when he began going to the VA in 2004.  He also stated that he self-medicated for the condition while in service.  He stated that the helmet he had to wear was three and a half pounds and that caused wear and tear over time.  The Veteran also noted that after service, he worked in a car dealership and as a financial associate and that his orthopedic problems were not related to those mostly clerical and mental jobs.  

A VA examination was conducted in September 2015.  The examiner provided an in-person examination and reviewed the VA treatment records and VBMS file.  The examiner noted that the Veteran had a diagnosis of discogenic disease at C5-C6.  The Veteran reported that he began to have discomfort in his neck around 2010.  The Veteran reported that he underwent physical therapy and treatment for the neck condition.  The Veteran reported flare-ups precipitated by sitting for prolonged periods.  He denied functional loss or functional impairment.  His range of motion testing revealed forward flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 40 degrees, left lateral flexion to 35 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 70 degrees.  The examiner noted that the limited range of motion did not contribute to functional loss.  There was no additional loss of function or range of motion on repetitive use testing.  The Veteran was not observed in repetitive use testing over time, and the examiner noted that the findings were neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss over time.  The examiner noted that it would be merely speculative to classify functional limitation caused by a flare-up in the absence of such a flare-up.  There was no localized tenderness, guarding, or muscle spasm of the cervical spine.  Muscle strength testing revealed full strength in all extremities.  Reflexes and sensory examinations were normal.  There was no radiculopathy or ankylosis and no other neurologic abnormalities.  The examiner noted that the Veteran's pain could limit functional ability during flare-ups or when the joint was used repeatedly over a period of time; there was no evidence of fatigability, incoordination, muscle weakness, or pain during the physical examination. The examiner also noted that he could not express additional limitation due to pain in terms of degrees because there was no flare-up at examination.  Finally, the examiner noted that, in order to determine additional range of motion loss during a flare-up, the evaluation would have to be done during a flare-up.   

Diagnostic testing showed arthritis and there was straightening of the cervical curvature.  The bone density appeared decreased but the vertebral body heights were well-preserved.  There was cervical spondylosis and disc space narrowing at C5-C6 and C6-C7.  There were degenerative changes of the facet joints at the lower levels.  There was narrowing in the neural foramina at C5-C6 and C6-C7 on the right side and there was suggestions of narrowing of the neural foramina on the left side.  The prevertebral soft tissues were normal.  The impression was degenerative changes as described.  

The examiner opined that the Veteran's cervical spine condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the conclusion was reached based on the examination and the record review, which showed that his service treatment records were silent as to an upper back condition or any discogenic disc disease at C5-C6 vertebrae. 

The Board notes that an August 2015 Duty to Assist letter requested that the Veteran requested that the Veteran identify any medical evidence from doctors, hospitals, laboratories, clinics, X-rays, physical therapy records, surgical reports and/or private physicians in support of his claim. The Veteran did not respond.

Analysis 

The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  These records contain a diagnosis of a cervical spine condition, to include discogenic disease at C5-C6.  

The remaining inquiry is whether the evidence demonstrates the incurrence of a chronic upper back condition, to include discogenic disease at C5-C6, in service or as a result of service.  Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's upper back condition is related to his military service.

In this regard, the Board finds the September 2015 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the September 2015 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record, to include the absence of any documented complaints of or treatment for an upper back or cervical spine condition in service.  The conclusions are consistent with the evidence of record, including service treatment records showing no complaints of or treatment for an upper back or cervical spine disability during the Veteran's period of active duty.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the examination report and opinion provided by the VA examiner in September 2015, provides a solid basis for the opinion provided, with sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board acknowledges the Veteran's assertions that his upper back condition is due to service.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In addition, the Veteran served as a medical specialist during active duty.  As noted above, the Board recognizes that competent medial evidence can be provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Thus, the Board affords some probative weight to the Veteran's opinion that his upper back condition is related to his period of service, to include the physical demands and rigors of serving on active duty.  

However, the Board notes that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Thus, when reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In light of this, the Board has carefully considered the Veteran's opinion regarding the etiology of his upper back or cervical spine condition, but ultimately finds that the VA examiner's opinion is afforded more probative weight compared to the Veteran's opinion.  As noted, the VA examiner's opinion rested on a review of the entire claims file in addition to the examination of the Veteran and diagnostic testing.  In addition, the VA examiner is a physician and the Veteran's level of medical expertise as a medical specialist did not provide him with the same level of experience and medical knowledge as a physician.  The Veteran also did not provide any more information or evidence in support of his opinion, nor did he provide a thorough rationale based on sound medical principles.  A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board also notes that the Veteran has asserted that he had problems with his upper back in service and after service.  He has stated that he self-medicated during active duty and did not immediately seek treatment for his cervical spine or upper back condition after service because he did not want to miss work.  However, the objective clinical evaluations at separation found the Veteran's spine to be normal and VA treatment records beginning from 2004 did not reflect that the Veteran began to seek consistent treatment for cervical spine or upper back pain, while the Veteran did seek treatment for other ailments.  The Board notes that the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other complaints and problems during and after service and was given ample opportunity to report any problems related to his upper back during service in the years following service.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that arthritis of the cervical spine manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  In this regard, while the Veteran has been found competent to provide medical evidence, the diagnosis of arthritis requires diagnostic testing.  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Also, there is no credible lay evidence of continuity of symptomatology.  While the Veteran currently contends that he has had cervical spine pain ever since service, the evidence contemporaneous to the Veteran's service, separation, and in the years immediately following his service show that there were no abnormalities related to his cervical spine, and he did not complain of any problem related to arthritis or affecting his bones or joints.  As discussed above, report of medical histories and clinical examinations show that the Veteran denied arthritis, problems with his spine or back, and problems with his joints and bones.  Clinical evaluation at separation was also normal for all systems.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the clinical examination reports and history report are accepted as the credible and accurate account of the condition of his spine during service, upon discharge, and in the years following his separation from active service.  Accordingly, the Board cannot find that there is credible evidence of continuity of symptoms of upper back problems ever since service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed upper back condition, to include discogenic disease at C5-C6, was present in service or otherwise related to service.  The Veteran asserts that his low back condition is related to service and the rigors associated with active duty military service.  However, the VA examiner who examined the Veteran and reviewed his claims file considered the Veteran's entire claims file including the Veteran's assertions, and concluded that the Veteran's upper back condition, to include discogenic disease at C5-C6, is not related to his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's upper back condition, to include discogenic disease at C5-C6, is related to his military service.  Accordingly, service connection is not warranted for a low back condition on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Bilateral shoulder condition

Factual Background 

On entrance to service in June 1978, the Veteran's clinical evaluation was normal.   During a December 1984 periodic health assessment, the Veteran's clinical evaluation revealed that all systems were normal.  During service, the Veteran sought treatment for right knee pain.  On his separation report of medical history in July 1999, the Veteran reported that his health was good.  He denied any problems related to bone, joint, or other deformity; he also denied a painful or "trick" shoulder or elbow.  The Veteran did complain of certain ailments on separation, including problems related to his eyes, headaches, and asthma.  The clinical evaluation at separation also noted that the Veteran's upper extremities as well as his other musculoskeletal systems were normal.

A private treatment record form September 2006 indicated that the Veteran's diagnostic testing revealed cervical spine osteoarthritis, disc and lumbosacral spine muscle spasm, bilateral knee and left hip osteoarthritis.  There was no finding of any abnormality related to the bilateral shoulders.  The Veteran's shoulder range of motion was normal in elevation, abduction, adduction, internal rotation, and external rotation, bilaterally.  

During his December 2009 DRO hearing, the veteran reported that he had to do a physical fitness test every ninety days, which meant thousands of pushups over the course of his military career.  He stated that he did a lot of lifting and work involving his shoulders.  He stated that the years of "abuse" to his shoulders led to his current condition.  He reported that the first time he received treatment for his shoulders was in 2004.   

The private treatment records include an October 2010 statement from a private physician, Dr. J.C. also stated that the Veteran had a history of shoulders adhesive capsulitis that the physician described as "very common on overhead overuse activities as usually done at military service."  

At his December 2014 Board hearing, the Veteran testified that, as a medical specialist while on active duty, he was competent to determine that his disabilities are related to the rigors and demands of service and their impact on his physical condition.  He also noted his competence to describe the symptoms that began in service and continue to now.  The Veteran reported that he performed push-ups five days a week and that the repetitive nature of the exercise led to his current shoulder pain.  He stated that the condition was exacerbated once he retired.  Essentially, the Veteran reported that the rigors of service, including the physical fitness training, led to his shoulder problems.  

The Veteran was provided a VA examination in September 2015.  An in-person examination was performed and the examiner reviewed the military treatment records and VA treatments records in conjunction with the examination.  The examiner noted that there was functional loss or impairment.  The Veteran stated that he felt limited for activities that required overhead angles.  The Veteran's bilateral shoulders had normal ranges of motion.  The Veteran performed repetitive use testing bilaterally and there was no additional functional loss or range of motion loss after three repetitions.  The examiner could not opine as to whether pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time.  The Veteran had no additional factors contributing to the disability.  The muscle strength testing was normal bilaterally and there was no muscle atrophy or ankylosis.  There was no rotator cuff condition in either shoulder.  There was also no shoulder instability, dislocation, labral pathology, clavicle condition, scapula condition, acromioclavicular joint condition, sternoclavicular joint condition, or conditions or impairments of the humerus.  There was no malunion of the humerus with moderate or marked deformity, and there were no other pertinent physical findings, complications, conditions, signs, symptoms, or scars.  Diagnostic testing was performed and there was no evidence of degenerative or traumatic arthritis.  There were no other significant diagnostic test findings or results.  The examiner noted that, based on the subjective complaints, the Veteran would be limited for overhead activities with the upper extremities, including lifting or carrying.  However, there was no clinical condition of the shoulder found on examination that could explain the Veteran's complaint of bilateral shoulder pain.  The examiner opined that there was no evidence of a bilateral shoulder condition on examination and that an opinion could not be rendered.  

The Board notes that an August 2015 Duty to Assist letter requested that the Veteran requested that the Veteran identify any medical evidence from doctors, hospitals, laboratories, clinics, X-rays, physical therapy records, surgical reports and/or private physicians in support of his claim. The Veteran did not respond.

Analysis

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran has a bilateral shoulder disability that is related to his military service.

First, the medical evidence of record does not establish that the Veteran has been diagnosed with a shoulder disability at any time during the course of this appeal.  All available treatment records have been obtained and the Veteran has not identified the existence of any other pertinent private or VA treatment.  As there are no current disabilities in this regard, there are no valid claims of service connection with respect to these issues.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this regard, the Board notes that the October 2010 private treatment provider statement indicated that the Veteran had a history of shoulders adhesive capsulitis.  However, none of the other private or VA treatment records in the claims file corroborates that finding and it is unclear on what evidence that impression was made.  

Even assuming, arguendo, that the Veteran was found to have a current diagnosis of a bilateral shoulder condition, there is no competent and credible medical evidence showing that any such condition is related to service.  Therefore, the preponderance of the medical evidence is against a finding of service connection for the claimed condition.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In this regard, the Board finds the April 2015 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the September 2015 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record, to include the absence of any documented diagnosis of a bilateral shoulder condition.  The conclusions are consistent with the evidence of record, including service treatment records showing no complaints of or treatment for a bilateral shoulder disability during the Veteran's period of active duty as well as the lack of a current diagnosis of a bilateral shoulder condition.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner in September 2015 provides a solid discussion of the Veteran's contentions, the objective medical history of his bilateral shoulders, and a thorough rationale that has sound reasoning and conclusions.  Given this, it is afforded great probative weight.

The Board acknowledges the Veteran's assertions that he has a bilateral shoulder condition due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Additionally, the Board notes the Veteran served as a medical specialist during his period of service and that his experience and training provided him the skills required to provide medical evidence regarding his condition.  See 38 C.F.R. § 3.159(a)(1).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report such symptoms and even to provide his opinion regarding the etiology of his claimed shoulder disability, in the present case, the Board finds that the Veteran's statements regarding onset and continuity of his bilateral shoulder symptoms cannot be deemed credible.

As noted, the Veteran's service treatment records do not show any complaints related to his bilateral shoulders in service or at present.  The Board notes that the absence of documented in-service treatment cannot be the sole basis for finding an uncorroborated statement non-credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this regard, the Board notes that the Veteran sought treatment for other symptoms and problems during active duty and was given ample opportunity to report any problems related to his bilateral shoulders during service, at separation, and in the years following service.  As noted above, while the Veteran sought treatment for many different conditions in service, he did not seek treatment for any complaints related to his shoulders.  Further, the Veteran expressly denied any problems related to his shoulders at separation in July 1999, and during the clinical evaluation, there was no notation that there was any abnormality related to the Veteran's shoulders.  Instead, there is no notation of any problems related to his shoulders until the October 2010 statement from the private physician, which was written many years after his period of active service.  And, as noted above, there is no diagnostic or other treatment records associated with the claims file that provide evidence of a diagnosed shoulder condition.  The Veteran was given an opportunity to provide additional evidence and he did not respond to the request from the RO.  Thus, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience his claimed symptoms until many years after his service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current bilateral shoulder condition that was present in service or is a result of service.  While the Veteran asserts that he has a current bilateral shoulder disability is related to service, the VA examiner who examined the Veteran and reviewed his claims file considered and addressed this contention and concluded that the Veteran does not have a bilateral shoulder condition that is the result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran has a bilateral shoulder disability that is related to his military service.  Accordingly, service connection is not warranted for a bilateral shoulder disability on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a low back condition, to include unilateral sacralization at the L5 vertebrae, is denied.

Entitlement to service connection for an upper back condition, to include discogenic disease at C5-C6, is denied.

Entitlement to service connection for a bilateral shoulder condition is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


